 



Exhibit 10.60
August 13, 2007
Network Appliance, Inc.
495 East Java Drive
Sunnyvale, California 94089
Telephone (408) 822-6000
Ladies and Gentlemen:
     This master confirmation (“Master Confirmation”) dated as of August 13,
2007, is intended to supplement the terms and provisions of certain transactions
(each, a “Transaction”) entered into from time to time between Bank of America,
N.A. (“Seller”) and Network Appliance, Inc., a Delaware corporation
(“Purchaser”). This Master Confirmation, taken alone, is neither a commitment by
either party to enter into any Transaction nor evidence of a Transaction. The
terms of any particular Transaction shall be set forth in a Supplemental
Confirmation in the form of Exhibit A hereto, which references this Master
Confirmation (the “Supplemental Confirmation”). This Master Confirmation and
each Supplemental Confirmation together shall constitute a “Master Confirmation”
as referred to in the Agreement specified below.
     This Master Confirmation and each Supplemental Confirmation evidence a
complete binding agreement between the Purchaser and Seller as to the subject
matter and terms of each Transaction to which this Master Confirmation and the
related Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
     This Master Confirmation shall supplement, form a part of, and be subject
to an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”)
as if the Seller and the Purchaser had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law) on the Execution Date set forth on any Supplemental
Confirmation. The parties hereby agree that no Transaction other than the
Transaction to which this Master Confirmation relates shall be governed by the
Agreement.
     All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation and each Supplemental Confirmation
relating to a Transaction except as expressly modified herein or in the related
Supplemental Confirmation. If, in relation to any Transaction to which this
Master Confirmation and related Supplemental Confirmation relate, there is any
inconsistency between the Agreement, this Master Confirmation and any
Supplemental Confirmation, the following will prevail for purposes of such
Transaction in the order of precedence indicated: (i) such Supplemental
Confirmation; (ii) this Master Confirmation; and (iii) the Agreement.

Page 1 of 134



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     Section 1.01 Definitions. As used in this Master Confirmation, the
following terms shall have the following meanings:
     “10b-18 VWAP” means, (A) for any Trading Day described in clause (x) of the
definition of Trading Day hereunder, the volume-weighted average price at which
the Common Stock trades as reported in the composite transactions for the
principal United States securities exchange on which such Common Stock is then
listed (or, if applicable, the Successor Exchange on which the Common Stock has
been listed in accordance with Section 7.01(c)), on such Trading Day, excluding
(i) trades that do not settle regular way, (ii) opening (regular way) reported
trades in the consolidated system on such Trading Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Trading Day and ten minutes before the scheduled close of the primary
trading in the market where the trade is effected, and (iv) trades on such
Trading Day that do not satisfy the requirements of Rule 10b-18(b)(3), as
determined in good faith by the Calculation Agent, or (B) for any Trading Day
that is described in clause (y) of the definition of Trading Day hereunder, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP. The
Purchaser acknowledges that the Seller may refer to the Bloomberg Page “NTAP UQ
<Equity> AQR SEC” (or any successor thereto), in its reasonable judgment, for
such Trading Day to determine the 10b-18 VWAP.
     “Additional Termination Event” has the meaning set forth in
Section 7.01(a).
     “Agreement” has the meaning set forth in the third paragraph of this Master
Confirmation.
     “Affected Party” has the meaning set forth in Section 14 of the Agreement.
     “Affected Transaction” has the meaning set forth in Section 14 of the
Agreement.
     “Affiliated Purchaser” means any “affiliated purchaser” (as such term is
defined in Rule 10b-18) of the Purchaser.
     “Alternative Termination Delivery Unit” means (i) in the case of a
Termination Event (other than a Merger Event or Nationalization) or Event of
Default (as defined in the Agreement), one share of Common Stock and (ii) in the
case of a Merger Event or Nationalization, a unit consisting of the number or
amount of each type of property received by a holder of one share of Common
Stock in such Merger Event or Nationalization; provided that if such Merger
Event involves a choice of consideration to be received by holders of the Common
Stock, an Alternative Termination Delivery Unit shall be deemed to include the
amount of cash received by a holder who had elected to receive the maximum
possible amount of cash as consideration for his shares.
     “Averaging Period” means the period of consecutive Trading Days from and
including the first Trading Day following the Hedging Completion Date to and
including the Valuation Completion Date.
     “Bankruptcy Code” has the meaning set forth in Section 9.07.
     “Business Day” means any day on which the Exchange is open for trading.
     “Calculation Agent” means Bank of America, N.A.

2



--------------------------------------------------------------------------------



 



     “Common Stock” has the meaning set forth in Section 2.01.
     “Communications Procedures” has the meaning set forth in Annex A hereto.
     “Contract Period” means the period commencing on and including the
Execution Date and ending on and including the date all payments or deliveries
of shares of Common Stock pursuant to Article 3 or Section 7.03 have been made.
     “Default Notice Day” has the meaning set forth in Section 7.02(a).
     “De-Listing” has the meaning set forth in Section 7.01(c).
     “Disrupted Day” means a Scheduled Trading Day during the Contract Period
that, as a result of the definition of Trading Day (whether because of a
suspension of transactions pursuant to Section 4.02 of this Master Confirmation
or otherwise), is not a Trading Day.
     “Early Termination Date” has the meaning set forth in Section 14 of the
Agreement.
     “Event of Default” has the meaning set forth in Section 14 of the
Agreement.
     “Exchange” means the NASDAQ National Market.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Execution Date” has the meaning set forth in Section 2.01.
     “Expiration Date” means the first Scheduled Trading Day following the
number of days following the Hedging Period as set forth on the applicable
Supplemental Confirmation under the heading “Number of Days in Averaging Period”
(the “Scheduled Expiration Date”); provided, however, if any Scheduled Trading
Day during the Contract Period is a Disrupted Day, then the Expiration Date
shall be extended by one Scheduled Trading Day for each such Disrupted Day;
provided, further, if more than eight Scheduled Trading Days during the Contract
Period are Disrupted Days, then on the eighth Scheduled Trading Day following
the Scheduled Expiration Date, if a Valuation Completion Date has not yet
occurred, an Additional Termination Event shall occur in respect of which the
Purchaser is the sole Affected Party and a Transaction is the sole Affected
Transaction.
     “Hedging Completion Date” means the Trading Day on which the Seller
completes the establishment of its initial hedge position with respect to a
Transaction.
     “Hedging Price” means the volume weighted average of the per share prices
at which the Seller (or an affiliate of the Seller) purchases shares of Common
Stock during the Hedging Period to establish Seller’s initial hedge position
with respect to a Transaction.
     “Hedging Period” has the meaning set forth in Section 2.04(a).
     “Indemnified Person” has the meaning set forth in Section 9.02.
     “Indemnifying Party” has the meaning set forth in Section 9.02.
     “Initial Payment Date” means the first Business Day immediately following
the Execution Date.

3



--------------------------------------------------------------------------------



 



     “Master Confirmation” has the meaning set forth in the first paragraph of
this letter agreement.
     “Merger Event” has the meaning set forth in Section 7.01(d).
     “Minimum Delivery Number” means the number of shares of Common Stock,
rounded down to the nearest integer, equal to (A) the Purchase Price divided by
(B) the Upside Threshold.
     “Nationalization” has the meaning set forth in Section 7.01(e).
     “Obligations” has the meaning set forth in Section 9.02.
     “Purchase Price” has the meaning set forth in Section 2.01.
     “Purchaser” has the meaning set forth in the first paragraph of this Master
Confirmation.
     “Regulation M” means Regulation M under the Exchange Act.
     “Rule 10b-18” means Rule 10b-18 promulgated under the Exchange Act (or any
successor rule thereto).
     “Scheduled Trading Day” means any day on which each national securities
exchange on which any securities of the Purchaser are traded is scheduled to be
open for trading for their respective regular trading sessions.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Seller” has the meaning set forth in the first paragraph hereto.
     “Seller Termination Share Purchase Period” has the meaning set forth in
Section 7.03.
     “Share De-listing Event” has the meaning set forth in Section 7.01(c).
     “Successor Exchange” has the meaning set forth in Section 7.01(c).
     “Supplemental Confirmation” has the meaning set forth in the first
paragraph of this Master Agreement.
     “Termination Amount” has the meaning set forth in Section 7.02(a).
     “Termination Event” has the meaning set forth in Section 14 of the
Agreement.
     “Termination Price” means the value of an Alternative Termination Delivery
Unit to the Seller, as determined by the Calculation Agent.
     “Trading Day” means (x) any Scheduled Trading Day (i) during which trading
of any securities of the Purchaser on any national securities exchange has not
been suspended, (ii) during which there has not been, in the Seller’s reasonable
judgment, a material limitation in the trading of Common Stock or any options
contract or futures contract related to the Common Stock, and (iii) during which
there has been no suspension pursuant to Section 4.02 of this Master
Confirmation, or (y) any day that,

4



--------------------------------------------------------------------------------



 



notwithstanding the occurrence of events contemplated in clauses (i), (ii) and
(iii) of this definition, the Calculation Agent determines to be a Trading Day.
     “Transaction” has the meaning set forth in the first paragraph of this
Master Confirmation.
     “Upside Threshold” means, subject to the proviso contained in
Section 2.04(b), such percent of the Hedging Price as set forth in the
applicable Supplemental Confirmation under the heading “Upside Threshold
Percent.”
     “Upside Threshold Percent” shall mean the percent set forth in the
applicable Supplemental Confirmation under the heading “Upside Threshold
Percent.”
     “Valuation Completion Date” means the Trading Day, during the period
commencing on the tenth (10th) Business Day following the Hedging Completion
Date and ending on and including the Expiration Date, specified as such by the
Seller, in its sole judgment, by delivering a notice designating such Trading
Day as a Valuation Completion Date by the close of business on the Business Day
immediately following such Business Day; provided, however, that if the Seller
fails to validly designate the Valuation Completion Date prior to the Expiration
Date, the Valuation Completion Date shall be the Expiration Date.
     “Valuation Number” has the meaning set forth in Section 3.01(b) of this
Master Confirmation.
     “Valuation Price Adjustment Amount” shall mean the dollar amount set forth
on the applicable Supplemental Confirmation representing the discount from the
average of the 10b-18 VWAPs for all Trading Days in the Averaging Period.
     “VWAP Termination Price” shall be the price per share set forth on the
applicable Supplemental Confirmation under the heading “VWAP Termination Price.”
ARTICLE 2
purchase of the stock
     Section 2.01 Purchase of the Stock. Subject to the terms and conditions of
this Master Confirmation, the Purchaser agrees to purchase from the Seller, and
the Seller agrees to sell to the Purchaser, on such date as set forth on the
applicable Supplemental Confirmation under the heading “Execution Date” or on
such other Business Day as the Purchaser and the Seller shall otherwise agree
(the “Execution Date”), a number of shares of the Purchaser’s common stock, par
value $0.001 per share (“Common Stock”), for an aggregate purchase price equal
to such dollar amount as set forth on the applicable Supplemental Confirmation
under the heading “Purchase Price” (the “Purchase Price”). The number of shares
of Common Stock purchased by the Purchaser hereunder shall be determined in
accordance with the terms of this Master Confirmation.
     Section 2.02 Initial Payments. On the Initial Payment Date, the Purchaser
shall pay an amount equal to the Purchase Price to the Seller.
     Section 2.03 Conditions to Seller’s Obligations. The Seller’s obligations
under this Agreement are subject to the conditions that (a) the representations
and warranties made by the Purchaser in this Agreement shall be true and correct
as of the date hereof and the Initial Payment and (b) the Seller shall have
received an opinion of the counsel for the Purchaser, as of the date of this
Master Confirmation, substantially to the effect set forth in Exhibit D.

5



--------------------------------------------------------------------------------



 



     Section 2.04 Hedging Period. (a) On each Trading Day beginning on the first
Trading Day immediately following the Initial Payment Date and ending on the
Hedging Completion Date, an affiliate of the Seller shall effect, for the
account of the Seller, purchases of shares of Common Stock to establish Seller’s
initial position to hedge the Seller’s price and market risk in connection with
a Transaction (the period of consecutive Trading Days on which such purchases
for a Transaction are effected being collectively referred to as the “Hedging
Period” for a Transaction).
          (b) At the conclusion of the Hedging Period, based on the amounts and
prices at which an affiliate of the Seller effects purchases of shares of Common
Stock during the Hedging Period to establish Seller’s initial hedge position in
connection with a Transaction, the Calculation Agent shall determine the Hedging
Price, the Upside Threshold and the Minimum Delivery Number for a Transaction.
          (c) On the first Business Day following the Hedging Completion Date,
in addition to satisfying its obligations under Section 3.01(a), the Seller
shall deliver to the Purchaser a pricing supplement to the applicable
Supplemental Confirmation, substantially in the form of Exhibit B attached
hereto, setting forth the Hedging Price, the Upside Threshold, the Minimum
Delivery Number and the first day of the Averaging Period for such Transaction.
ARTICLE 3
Share Deliveries
     Section 3.01 Delivery of Shares. (a) On the first Business Day immediately
following the Hedging Completion Date, the Seller shall deliver to the Purchaser
the number of shares of Common Stock equal to the Minimum Delivery Number.
          (b) On the third Business Day immediately following the Valuation
Completion Date, the Seller shall deliver to the Purchaser the number of shares
of Common Stock equal to (i) the number of shares of Common Stock, rounded down
to the nearest integer, equal to (x) the Purchase Price divided by (y) the
average of the 10b-18 VWAPs for all Trading Days in the Averaging Period minus
the dollar amount set forth on the applicable Supplemental Confirmation under
the heading “Valuation Price Adjustment Amount.” (collectively, the “Valuation
Number”), minus (ii) the Minimum Delivery Number; provided, however, that if the
Valuation Number is less than the Minimum Delivery Number, the Valuation Number
shall be equal to such Minimum Delivery Number.
          (c) Delivery pursuant to this Article 3 shall be effected in
accordance with the Seller’s customary procedures.
ARTICLE 4
Market Transactions
     Section 4.01 Transactions by the Seller. (a) The parties agree and
acknowledge that:
               (i) During the Hedging Period, the Averaging Period and any
Seller Termination Share Purchase Period, the Seller (or its agent or affiliate)
may effect transactions in shares of Common Stock in connection with this Master
Confirmation. The timing of such transactions by the Seller, the price paid or
received per share of Common Stock pursuant to such transactions and the manner
in which such transactions are made, including without limitation whether such
transactions are made on any securities exchange or privately, shall be within
the sole judgment of the Seller; provided that the Seller shall use good faith
efforts to make all purchases of

6



--------------------------------------------------------------------------------



 



Common Stock in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 as if such rule were
applicable to such purchases.
               (ii) The Purchaser shall, at least one day prior to the first day
of the Hedging Period, the Averaging Period or the Seller Termination Share
Purchase Period, notify the Seller of the total number of shares of Common Stock
purchased in Rule 10b-18 purchases of blocks pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) by or for the Purchaser or any of its
Affiliated Purchasers during each of the four calendar weeks preceding such day
and during the calendar week in which such day occurs (“Rule 10b-18 purchase”
and “blocks” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth as Exhibit C hereto.
          (b) The Purchaser acknowledges and agrees that (i) all transactions
effected pursuant to Section 4.01 hereunder shall be made in the Seller’s sole
judgment and for the Seller’s own account and (ii) the Purchaser does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect such transactions, including, without limitation, the price paid or
received per share of Common Stock pursuant to such transactions whether such
transactions are made on any securities exchange or privately. It is the intent
of the Seller and the Purchaser that all Transactions comply with the
requirements of Rule 10b5-1(c) of the Exchange Act and that this Master
Confirmation and any Supplemental Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c) (1)(i)(B) and the Seller shall take no
action that results in the Transaction not so complying with such requirements.
          (c) Notwithstanding anything to the contrary in this Master
Confirmation or any Supplemental Confirmation, the Purchaser acknowledges and
agrees that, on any day, the Seller shall not be obligated to deliver or receive
any shares of Common Stock to or from the Purchaser and the Purchaser shall not
be entitled to receive any shares of Common Stock from the Seller on such day,
to the extent (but only to the extent) that after such transactions the Seller’s
ultimate parent entity would directly or indirectly beneficially own (as such
term is defined for purposes of Section 13(d) of the Exchange Act) at any time
on such day in excess of 4.99% of the outstanding shares of Common Stock. Any
purported receipt or delivery of shares of Common Stock shall be void and have
no effect to the extent (but only to the extent) that after any receipt or
delivery of such shares of Common Stock the Seller’s ultimate parent entity
would directly or indirectly so beneficially own in excess of 4.99% of the
outstanding shares of Common Stock. If, on any day, any delivery or receipt of
shares of Common Stock by the Seller is not effected, in whole or in part, as a
result of this provision, the Seller’s and Purchaser’s respective obligations to
make or accept such receipt or delivery shall not be extinguished and such
receipt or delivery shall be effected over time as promptly as the Seller
determines, in the reasonable determination of the Seller, that after such
receipt or delivery its ultimate parent entity would not directly or indirectly
beneficially own in excess of 4.99% of the outstanding shares of Common Stock.
     Section 4.02 Suspension of Transactions in Common Stock. (a) If the Seller,
in its sole judgment, reasonably determines that it is appropriate with regard
to any legal, regulatory or self -regulatory requirements or related policies
and procedures (whether or not such requirements, policies or procedures are
imposed by law or have been voluntarily adopted by the Seller) for the Seller to
refrain from effecting transactions in Common Stock on any Business Day during
the Contract Period or to effect such transactions on such Business Day at a
volume lower than that otherwise effected by the Seller hereunder, the Seller
(or its agent or affiliate) shall not effect transactions in shares of Common
Stock with respect to any Transaction on such day or effect such transactions at
a volume reasonably determined by the Seller in its sole judgment; provided that
if the Seller decides to effect any transaction hereunder at such lower volume,
the Calculation Agent shall be entitled to make appropriate adjustments to the
term of such Transaction under Section 8.02 to reflect the effect of such
diminished volume. The Seller shall

7



--------------------------------------------------------------------------------



 



notify the Purchaser of the exercise of the Seller’s rights pursuant to this
Section 4.02(a) upon such exercise and shall subsequently notify the Purchaser
on the day the Seller believes that the Seller may resume purchasing or selling
or purchasing at the volume level anticipated at the outset of such Transaction,
as applicable, Common Stock. The Seller shall not be obligated to communicate to
the Purchaser the reason for the Seller’s exercise of its rights pursuant to
this Section 4.02(a).
          (b) The Purchaser agrees that, during the Contract Period, neither the
Purchaser nor any of its affiliates or agents shall make any distribution (as
defined in Regulation M) of Common Stock, or any security for which the Common
Stock is a reference security (as defined in Regulation M) or take any other
action that would, in the view of the Seller, preclude purchases by the Seller
of the Common Stock or cause the Seller to violate any law, rule or regulation
with respect to such purchases.
     Section 4.03 Purchases of Common Stock by the Purchaser. Without the prior
written consent of the Seller, the Purchaser shall not, and shall cause its
affiliates and affiliated purchasers (each as defined in Rule 10b-18) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any shares of
Common Stock (or equivalent interest, including a unit of beneficial interest in
a trust or limited partnership or a depository share) or any security
convertible into or exchangeable for shares of Common Stock during the Contract
Period.
ARTICLE 5
Representations, Warranties And Agreements
     Section 5.01 Repeated Representations, Warranties and Agreements of the
Purchaser. The Purchaser represents and warrants to, and agrees with, the
Seller, (i) on the date hereof, (ii) on any Execution Date and (iii) on any date
on which the Purchaser elects to receive any delivery or payment pursuant to
this Master Confirmation or any Supplemental Confirmation, that:
          (a) Disclosure; Compliance with Laws. The reports and other documents
filed by the Purchaser with the SEC pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. The Purchaser is not in possession of any material nonpublic
information regarding the Purchaser or the Common Stock.
          (b) Rule 10b5-1. The Purchaser acknowledges that (i) the Purchaser
does not have, and shall not attempt to exercise, any influence over how, when
or whether to effect purchases of Common Stock by the Seller (or its agent or
affiliate) in connection with this Master Confirmation or any Supplemental
Confirmation and (ii) the Purchaser is entering into the Agreement, this Master
Confirmation and any Supplemental Confirmation in good faith and not as part of
a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act. The Purchaser
also acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no amendment,
modification or waiver shall be made at any time at which the Purchaser or any
officer or director of the Purchaser is aware of any material nonpublic
information regarding the Purchaser or the Common Stock.

8



--------------------------------------------------------------------------------



 



          (c) No Facilitation of Distribution. The Purchaser is not entering
into this Master Confirmation or any Supplemental Confirmation to facilitate a
distribution of the Common Stock (or any security convertible into or
exchangeable for Common Stock) or in connection with a future issuance of
securities.
          (d) No Manipulation. The Purchaser is not entering into this Master
Confirmation or any Supplemental Confirmation to create actual or apparent
trading activity in the Common Stock (or any security convertible into or
exchangeable for Common Stock) or to manipulate the price of the Common Stock
(or any security convertible into or exchangeable for Common Stock).
          (e) Regulation M. The Purchaser is not engaged in a distribution, as
such term is used in Regulation M, that would preclude purchases by the
Purchaser or the Seller of the Common Stock or cause the Seller to violate any
law, rule or regulation with respect to such purchases.
          (f) Board Authorization. The Purchaser is entering into this Master
Confirmation and any Supplemental Confirmation in connection with its share
repurchase program, which was approved by its board of directors and publicly
disclosed, solely for the purposes stated in such board resolution and public
disclosure. There is no internal policy of the Purchaser, whether written or
oral, that would prohibit the Purchaser from entering into any aspect of the
Transactions contemplated hereby or thereby, including, but not limited to, the
purchases of shares of Common Stock to be made pursuant hereto or thereto.
          (g) Due Authorization and Good Standing. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. This Master Confirmation has been duly authorized,
executed and delivered by the Purchaser and (assuming due authorization,
execution and delivery thereof by the Seller) constitutes a valid and legally
binding obligation of the Purchaser. The Purchaser has all corporate power to
enter into this Master Confirmation and any Supplemental Confirmation and to
consummate the transactions contemplated hereby and thereby and to purchase the
Common Stock in accordance with the terms hereof and thereof.
          (h) Certain Transactions. There has not been any public announcement
(as defined in Rule 165(f) under the Securities Act) of any merger, acquisition,
or similar transaction involving a recapitalization relating to the Purchaser
that would fall within the scope of Rule 10b-18(a)(13)(iv).
          (i) Solvency. The assets of the Purchaser at their fair valuation
exceed the liabilities of the Purchaser, including contingent liabilities; the
capital of the Purchaser is adequate to conduct the business of the Purchaser
and the Purchaser has the ability to pay its debts and obligations as such debts
mature and does not intend to, or does not believe that it will, incur debt
beyond its ability to pay as such debts mature.
          (j) Required Filings. The Purchaser has made, and will use its best
efforts to make, all filings required to be made by it with the SEC, any
securities exchange or any other regulatory body with respect to the
Transactions contemplated hereby.
          (k) No Conflict. The execution and delivery by the Purchaser of, and
the performance by the Purchaser of its obligations under, this Master
Confirmation and any Supplemental Confirmation, as applicable, and the
consummation of the transactions herein or therein contemplated do not conflict
with or violate (i) any provision of the certificate of incorporation, by-laws
or other constitutive documents of the Purchaser, (ii) any statute or order,
rule, regulation or judgment of any court or governmental agency or body having
jurisdiction over the Purchaser or any of its subsidiaries or any of

9



--------------------------------------------------------------------------------



 



their respective assets or (iii) any contractual restriction binding on or
affecting the Purchaser or any of its subsidiaries or any of its assets.
          (l) Consents. All governmental and other consents that are required to
have been obtained by the Purchaser with respect to performance, execution and
delivery of this Master Confirmation or any Supplemental Confirmation, as
applicable, have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.
          (m) Investment Company Act. The Purchaser is not and, after giving
effect to the transactions contemplated in this Master Confirmation or any
Supplemental Confirmation, as applicable, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
          (n) Commodity Exchange Act. The Purchaser is an “eligible contract
participant,” as such term is defined in Section 1(a)(12) of the Commodity
Exchange Act, as amended.
     Section 5.02 Additional Representations, Warranties and Agreements. The
Purchaser and the Seller represent and warrant to, and agree with, each other
that:
          (a) Exempt Transaction. Each party acknowledges that all Transactions
pursuant to this Master Confirmation or any Supplemental Confirmation are
intended to be exempt from registration under the Securities, by virtue of
Section 4(2) thereof and the provisions of Regulation D promulgated thereunder
(“Regulation D”). Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D, (iii) it will purchase each Transaction for investment and not
with a view to the distribution or resale thereof in a manner that would violate
the Securities Act, and (iv) the disposition of each Transaction is restricted
under this Master Confirmation, the Securities Act and state securities laws.
          (b) Agency. Each party acknowledges that Banc of America Securities
LLC (“BAS”), an affiliate of the Seller may from time to time act as agent on
behalf of the Seller in effecting this Master Confirmation and any Supplemental
Confirmation. Each party acknowledges that BAS shall have no liability to either
party under this Master Confirmation or any Supplemental Confirmation. BAS is
authorized to act as agent for the Seller.
          (c) Non-Reliance. Each party has entered into this Master Confirmation
solely in reliance on its own judgment. Neither party has any fiduciary
obligation to the other party relating to this Master Confirmation nor any
Transactions contemplated hereby. In addition, neither party has held itself out
as advising, or has held out any of its employees or agents as having the
authority to advise, the other party as to whether or not the other party should
enter into this Master Confirmation nor any Transactions contemplated hereby,
any subsequent actions relating to this Master Confirmation or any other matters
relating to this Master Confirmation. Neither party shall have any
responsibility or liability whatsoever in respect of any advice of this nature
given, or views expressed, by it or any such persons to the other party relating
to Master Confirmation nor any Transactions contemplated hereby, whether or not
such advice is given or such views are expressed at the request of the other
party. The Purchaser has conducted its own analysis of the legal, accounting,
tax and other implications of this Master Confirmation and the Transactions
contemplated hereby and consulted such advisors, accountants and counsel as it
has deemed necessary.

10



--------------------------------------------------------------------------------



 



     Section 5.03 Representations and Warranties of the Seller. The Seller
represents and warrants to the Purchaser that:
          (a) Due Authorization. This Master Confirmation has been duly
authorized, executed and delivered by the Seller and (assuming due
authorization, execution and delivery thereof by the Purchaser) constitutes a
valid and legally binding obligation of the Seller. The Seller has all corporate
power to enter into this Master Confirmation and any Supplemental Confirmation,
as applicable, and to consummate the transactions contemplated hereby and to
deliver the Common Stock in accordance with the terms hereof or thereof.
          (b) Right to Transfer. The Seller will, on the first Business Day
immediately following the Hedging Completion Date, have the free and unqualified
right to transfer the Number of Shares of Common Stock to be delivered by the
Seller pursuant to Section 2.01(a) hereof, free and clear of any security
interest, mortgage, pledge, lien, charge, claim, equity or encumbrance of any
kind.
ARTICLE 6
Additional Covenants
     Section 6.01 Purchaser’s Further Assurances. The Purchaser hereby agrees
with the Seller that the Purchaser shall cooperate with the Seller, and execute
and deliver, or use its best efforts to cause to be executed and delivered, all
such other instruments, and to obtain all consents, approvals or authorizations
of any person, and take all such other actions as the Seller may reasonably
request from time to time, consistent with the terms of this Master
Confirmation, in order to effectuate the purposes of this Master Confirmation
and the Transactions contemplated hereby.
     Section 6.02 Purchaser’s Hedging Transactions. The Purchaser hereby agrees
with the Seller that the Purchaser shall not, during the Contract Period, enter
into or alter any corresponding or hedging transaction or position with respect
to the Common Stock (including, without limitation, with respect to any
securities convertible or exchangeable into the Common Stock) and agrees not to
alter or deviate from the terms of this Master Confirmation.
     Section 6.03 No Communications. The Purchaser hereby agrees with the Seller
that the Purchaser shall not, directly or indirectly, communicate any
information relating to the Common Stock or a Transaction (including any notices
required by Section 6.04) to any employee of the Seller, other than as set forth
in the Communications Procedures attached as Annex A hereto.
     Section 6.04 Notice of Certain Transactions. If at any time during the
Contract Period, the Purchaser makes, or expects to be made, or has made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
merger, acquisition, or similar transaction involving a recapitalization
relating to the Purchaser (other than any such transaction in which the
consideration consists solely of cash and there is no valuation period, or as to
which the completion of such transaction or the completion of the vote by target
shareholders has occurred), then the Purchaser shall (i) notify the Seller prior
to the opening of trading in the Common Stock on any day on which the Purchaser
makes, or expects to be made, or has made any such public announcement,
(ii) notify the Seller promptly following any such announcement (or, if later,
prior to the opening of trading in the Common Stock on the first day of any
Seller Termination Share Payment Period) that such announcement has been made
and (iii) promptly deliver to the Seller following the making of any such
announcement (or, if later, prior to the opening of trading in the Common Stock
on the first day of any Seller Termination Share Payment Period), a certificate
indicating (A) the Purchaser’s average daily Rule 10b-18 purchases (as defined
in Rule 10b-18) during the three full calendar months preceding the date of such
announcement and (B) the

11



--------------------------------------------------------------------------------



 



Purchaser’s block purchases (as defined in Rule 10b-18) effected pursuant to
paragraph (b)(4) of Rule 10b-18 during the three full calendar months preceding
the date of such announcement. In addition, the Purchaser shall promptly notify
the Seller of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Accordingly, the Company
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6.03.
ARTICLE 7
Termination
     Section 7.01 Additional Termination Events. (a) An Additional Termination
Event shall occur in respect of which the Purchaser is the sole Affected Party
and a Transaction is the sole Affected Transaction if, on any day, the Seller
reasonably determines, in its sole judgment, that it is unable to establish,
re-establish or maintain in an economically efficient manner any hedging
transactions reasonably necessary in the normal course of such party’s business
of hedging the price and market risk of entering into and performing under a
Transaction, due to market illiquidity, illegality, lack of availability of
hedging transaction market participants or any other factor.
          (b) An Additional Termination Event shall occur in respect of which
the Purchaser is the sole Affected Party and a Transaction is the sole Affected
Transaction if (i) a Share De-listing Event occurs; (ii) a Merger Event occurs;
(iii) a Nationalization occurs, (iv) any event described in Section 8.02 occurs
with respect to which, the Calculation Agent determines in its sole judgment,
that it is impracticable to effect any adjustment contemplated by Section 8.02
in order to preserve the fair value of the Transaction to the Seller, (v) the
10b-18 VWAP on any Trading Day following the Execution Date shall have been less
than such dollar amount set forth on the applicable Supplemental Confirmation
under the heading “VWAP Termination Price” (subject to adjustment under
Section 8.02) or (vi) an event described in paragraph III of Annex A occurs.
          (c) A “Share De-listing Event” means that at any time during the
Contract Period, the Common Stock ceases to be listed, traded or publicly quoted
on the Exchange for any reason (other than a Merger Event, a “De-Listing”) and
are not immediately re-listed, traded or quoted as of the date of such
de-listing, on another U.S. national securities exchange or a U.S. automated
interdealer quotation system (a “Successor Exchange”), provided that it shall
not constitute an Additional Termination Event if the Common Stock is
immediately re-listed on a Successor Exchange upon its De-Listing from the
Exchange, and the Successor Exchange shall be deemed to be the Exchange for all
purposes. In addition, in such event, the Seller shall make any commercially
reasonable adjustments it deems necessary to the terms of the Transaction.
          (d) A “Merger Event” means the public announcement, including any
public announcement as defined in Rule 165(f) of the Securities Act (by the
Purchaser or otherwise) at any time during the Contract Period of any
(i) planned recapitalization, reclassification or change of the Common Stock
that will, if consummated, result in a transfer of more than 20% of the
outstanding shares of Common Stock, (ii) planned consolidation, amalgamation,
merger or similar transaction of the Purchaser with or into another entity
(other than a consolidation, amalgamation or merger in which the Purchaser will
be the continuing entity and which does not result in any such recapitalization,
reclassification or change of more than 20% of such shares outstanding),
(iii) other takeover offer for the shares of Common Stock that is aimed at
resulting in a transfer of more than 20% of such shares of Common Stock (other
than such shares owned or controlled by the offeror) or (iv) irrevocable
commitment to any of the foregoing.

12



--------------------------------------------------------------------------------



 



          (e) A “Nationalization” means that all or substantially all of the
outstanding shares of Common Stock or assets of the Purchaser are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority or entity.
     Section 7.02 Consequences of Additional Termination Events. (a) In the
event of the occurrence or effective designation of an Early Termination Date
under the Agreement, in lieu of payment of the amount payable in respect of a
Transaction pursuant to Sections 6(d) and 6(e) of the Agreement (the
“Termination Amount”), the Seller shall be obligated to deliver to the Purchaser
the Alternative Termination Delivery Units pursuant to Section 7.03, unless the
Purchaser elects cash settlement (which election shall be binding), as set forth
in Section 7.02(b), and notifies the Seller of such election by delivery of
written notice to the Seller on the Business Day immediately following the
Purchaser’s receipt of a notice (as required by Section 6(d) of the Agreement
following the designation of an Early Termination Date in respect of such
Transaction or in respect of all transactions under the Agreement) setting forth
the amounts payable by the Seller with respect to such Early Termination Date
(the date of such delivery, the “Default Notice Day”); provided that the
Purchaser’s election to receive the Alternative Termination Delivery Units
pursuant to Section 7.03 shall not be valid and cash settlement shall apply if
the representations and warranties made by the Purchaser to the Seller in
Section 5.01 are not true and correct as of the date the Seller makes such
election, as if made on such date.
          (b) If cash settlement applies in respect of an Early Termination
Date, Section 6 of the Agreement shall apply.
     Section 7.03 Alternative Termination Settlement. Subject to
Section 7.02(a), unless the Purchaser elects cash settlement pursuant to
Section 7.02(b), (i) the Seller shall, beginning on the first Trading Day
following the Default Notice Day and ending when the Seller shall have satisfied
its obligations under this clause (the “Seller Termination Share Purchase
Period”), purchase (subject to the provisions of Section 4.01 and Section 4.02
hereof) a number of Alternative Termination Delivery Units equal to (A) the
Termination Amount divided by (B) the Termination Price; and (ii) the Seller
shall deliver such Alternative Termination Delivery Units to the Purchaser on
the settlement dates relating to such purchases.
     Section 7.04 Notice of Default. If an Event of Default occurs in respect of
the Purchaser, the Purchaser will, promptly upon becoming aware of it, notify
the Seller specifying the nature of such Event of Default.
ARTICLE 8
Adjustments
     Section 8.01 Reserved.
     Section 8.02 Dilution Adjustments. If (x) any corporate event occurs
involving the Purchaser or the Common Stock (including, without limitation, any
cash dividends, a spin-off, a stock split, stock or other dividend or
distribution, reorganization, rights offering or recapitalization or any other
event having a dilutive or concentrative effect on the Common Stock), or (y) as
a result of the definition of Trading Day (whether because of a suspension of
transactions pursuant to Section 4.02 or otherwise), any day that would
otherwise be a Trading Day during the Contract Period is not a Trading Day or on
such Trading Day, pursuant to Section 4.02, the Seller effects transactions with
respect to shares of Common Stock at a volume lower than originally anticipated
with respect to a Transaction or (z) as a result of market conditions, the
Seller incurs additional costs in connection with maintaining its hedge position
with respect to a Transaction (including, without limitation, the insufficient
availability of stock lenders willing

13



--------------------------------------------------------------------------------



 



and able to lend shares of Common Stock with a borrow cost not significantly
greater than the cost as of the date hereof and otherwise on terms consistent
with those as of the date hereof), then in any such case, the Calculation Agent
shall make corresponding adjustments with respect to any one or more of the
Upside Threshold, the Minimum Delivery Number and any other variable or term
relevant to the terms of the Transaction, as the Calculation Agent determines
appropriate to preserve the fair value of the Transaction to the Seller, and
shall determine the effective date of such adjustment. For the avoidance of
doubt, notwithstanding any such adjustment by the Calculation Agent, nothing in
this Section 8.02 shall result in Purchaser making any payment to the Seller or
delivering any shares of Common Stock to the Seller in connection therewith.
ARTICLE 9
miscellaneous
     Section 9.01 Successors and Assigns. All covenants and agreements in this
Master Confirmation or any Supplemental Confirmation made by or on behalf of
either of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.
     Section 9.02 Purchaser Indemnification. The Purchaser (the “Indemnifying
Party”) agrees to indemnify and hold harmless the Seller and its officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages and liabilities, joint or several (collectively, “Obligations”), to
which an Indemnified Person may become subject arising out of or in connection
with this Master Confirmation or any Supplemental Confirmation or any claim,
litigation, investigation or proceeding relating thereto, regardless of whether
any of such Indemnified Person is a party thereto, and to reimburse, within
30 days, upon written request, each such Indemnified Person for any reasonable
legal or other expenses incurred in connection with investigating, preparation
for, providing evidence for or defending any of the foregoing, provided,
however, that the Indemnifying Party shall not have any liability to any
Indemnified Person to the extent that such Obligations (i) are finally
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Person (and in such case,
such Indemnified Person shall promptly return to the Indemnifying Party any
amounts previously expended by the Indemnifying Party hereunder) or (ii) are
trading losses incurred by the Seller as part of its purchases or sales of
shares of Common Stock pursuant to this Master Confirmation or any Supplemental
Confirmation (unless the Purchaser has breached any agreement, term or covenant
herein).
     Section 9.03 Assignment and Transfer. Notwithstanding the Agreement, the
Seller may assign any of its rights or duties hereunder to any one or more of
its affiliates without the prior written consent of the Purchaser.
Notwithstanding any other provision in this Master Confirmation or any
Supplemental Confirmation to the contrary requiring or allowing Seller to
purchase, sell, receive or deliver any shares of Common Stock or other
securities to or from the Purchaser, Seller may designate any of its affiliates
to purchase, sell, receive or deliver such shares of Common Stock or other
securities and otherwise to perform the Seller’s obligations in respect of a
Transaction and any such designee may assume such obligations. The Seller shall
be discharged of its obligations to the Purchaser to the extent of any such
performance.
     Section 9.04 Calculation Agent. All determinations made by the Calculation
Agent shall be made in good faith and in a commercially reasonable manner.
Following any calculation by the Calculation Agent hereunder, upon a prior
written request by the Purchaser, the Calculation Agent will provide to the
Purchaser by e-mail to the e-mail address provided by the Purchaser in such a
prior written

14



--------------------------------------------------------------------------------



 



request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation.
     Section 9.05 Confidentiality. The Seller and the Purchaser hereby agree not
to issue any press release, articles, advertising, publicity or other matter
relating to this Master Confirmation, any Supplemental Confirmation or any
Transaction or mentioning or implying the name of the parties hereto or thereto
or the subject matter hereof or thereto, except as may be required by law, and
then only after providing the other party with an opportunity to review and
comment thereon. Notwithstanding the foregoing, there is no limitation on
(i) disclosure of the tax treatment or any fact that may be relevant to
understanding the purported or claimed Federal income tax treatment of any
Transaction or (ii) the filing of this Master Confirmation or any Supplemental
Confirmation by the Purchaser with the SEC. The foregoing does not constitute an
authorization to disclose the identity of any existing or future party to a
Transaction or their representatives or, except relating to any disclosure of
the tax structure or tax treatment, any specific pricing terms or commercial or
financial information. The Purchaser hereby agrees to use reasonable efforts to
seek confidential treatment under Rule 406 of the Securities Act for any pricing
terms contained in any Supplemental Confirmation filed by the Purchaser with the
SEC.
     Section 9.06 Unenforceability and Invalidity. To the extent permitted by
law, the unenforceability or invalidity of any provision or provisions of this
Master Confirmation or any Supplemental Confirmation shall not render any other
provision or provisions herein or therein contained unenforceable or invalid.
     Section 9.07 Securities Contract. The parties hereto agree and acknowledge
as of the date hereof that (i) the Seller is a “financial institution” within
the meaning of Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and (ii) this Master Confirmation and any Supplemental
Confirmation shall be deemed a “securities contract,” as such term is defined i
n Section 741(7) of the Bankruptcy Code, entitled to the protection of
Sections 362(b)(6) and 555 of the Bankruptcy Code.
     Section 9.08 No Collateral, Netting or Setoff. Notwithstanding any
provision of the Agreement, or any other agreement between the parties, to the
contrary, the obligations of the Purchaser hereunder are not secured by any
collateral. Obligations under a Transaction shall not be netted, recouped or set
off (including pursuant to Section 6 of the Agreement) against any other
obligations of the parties, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, under any other agreement between
the parties hereto, by operation of law or otherwise, and no other obligations
of the parties shall be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against obligations under such Transaction, whether
arising under the Agreement, this Master Confirmation, any Supplemental
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment.
     Section 9.09 Notices. Unless otherwise specified herein, any notice, the
delivery of which is expressly provided for in this Master Confirmation or any
Supplemental Confirmation, may be made by telephone, to be confirmed in writing
to the address below. Changes to the information below must be made in writing.
(a)    If to the Purchaser:
Network Appliance, Inc.
7301 Kit Creek Road
P.O. Box 13917

15



--------------------------------------------------------------------------------



 



Research Triangle Park, NC 27709
Attn: Ingemar Lanevi, VP and Corporate Treasurer
Telephone: 919-476-5750
Facsimile:
(b) If to the Seller:
Bank of America, N.A.
c/o Banc of America Securities LLC
9 West 57th Street, 40th Floor
Attn: John Servidio, VP and Counsel
Telephone No: 212-847-6527
Facsimile No: 212-230-8610

16



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Master Confirmation enclosed for that
purpose and returning it to us.

            Yours sincerely,
      BANK OF AMERICA, N.A.
      By:   /s/ Christopher A. Hutmaker         Name:   Christopher A. Hutmaker 
      Title:   Principal     

Confirmed as of the date first
above written:
NETWORK APPLIANCE, INC.

                By:   /s/ Ingemar Lanevi         Name:   Ingemar Lanevi       
Title:   Vice President and Corporate Treasurer       



 



--------------------------------------------------------------------------------



 



ANNEX A
COMMUNICATIONS PROCEDURES
August 13, 2007                              
I. Introduction
     Network Appliance, Inc., a Delaware corporation (“Counterparty”) and Bank
of America, N.A. (“BofA”) have adopted these communications procedures (the
“Communications Procedures”) in connection with entering into the Master
Confirmation (the “Master Confirmation”) dated as of August 13, 2007 between
BofA and Counterparty relating to the sale by BofA to Counterparty of common
stock, par value $0.001 per share, or security entitlements in respect thereof
(the “Common Stock”) of the Counterparty. These Communications Procedures
supplement, form part of, and are subject to the Master Confirmation.
II. Communications Rules
     1. From the date hereof until the end of the Contract Period, neither
Counterparty, nor any Employee of Counterparty, nor any Designee of Counterparty
shall (a) engage in any Program Related Communication with any Personnel, other
than any of the Permitted Contact, or (b) in any event disclose any Material
Non-Public Information to any Personnel, other than any of the Permitted
Contacts, and
     2. Subject to the preceding provision, the Counterparty, any Employee of
Counterparty and any Designee of Counterparty may at any time engage in any
Non-Program Related Communication.
III. Termination
     If, in the sole judgment of any Personnel or any affiliate or Employee of
BofA participating in any Communication with Counterparty or any Designee of
Counterparty, such Communication would not be permitted by these Communications
Procedures, such Personnel or such affiliate or Employee of BofA shall
immediately terminate such Communication. In such case, or if such Personnel or
such affiliate or Employee of BofA determines following completion of any
Communication with Counterparty, or any Designee of Counterparty, that such
Communication was not permitted by these Communications Procedures, such
Personnel or such affiliate or Employee of BofA shall promptly consult with his
or her supervisors and with counsel for BofA regarding such Communication. If,
in the reasonable judgment of BofA’s counsel following such consultation, there
is more than an insignificant risk that such Communication could materially
jeopardize the availability of the affirmative defenses provided in Rule 10b5-1
under the 1934 Act with respect to any ongoing or contemplated activities of
BofA or its affiliates in respect of the Master Confirmation, it shall be an
Additional Termination Event with respect to the Master Confirmation.
IV. Definitions
     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Master Confirmation. As used herein, the
following words and phrases shall have the following meanings:

A-1



--------------------------------------------------------------------------------



 



     “Communication” means any contact or communication (whether written,
electronic, oral or otherwise) between Counterparty, any Employee of
Counterparty or one or more Designees of Counterparty, on the one hand, and BofA
or any of its affiliates or Employees, on the other hand.
     “Designee” means a person designated, in writing or orally, by Counterparty
to communicate with BofA on behalf of Counterparty.
     “Employee” means, with respect to any entity, any owner, principal,
officer, director, employee or other agent or representative of such entity, and
any affiliate of any of such owner, principal, officer, director, employee,
agent or representative.
     “Material Non-Public Information” means information relating to the
Counterparty or the Common Stock that (a) has not been widely disseminated by
wire service, in one or more newspapers of general circulation, by communication
from the Counterparty to its shareholders or in a press release, or contained in
a public filing made by the Counterparty with the Securities and Exchange
Commission and (b) a reasonable investor might consider to be of importance in
making an investment decision to buy, sell or hold shares of Common Stock. For
the avoidance of doubt and solely by way of illustration, information should be
presumed “material” if it relates to such matters as dividend increases or
decreases, earnings estimates, changes in previously released earnings
estimates, significant expansion or curtailment of operations, a significant
increase or decline of orders, significant merger or acquisition proposals or
agreements, significant new products or discoveries, extraordinary borrowing,
major litigation, liquidity problems, extraordinary management developments,
purchase or sale of substantial assets and similar matters.
     “Non-Program Related Communication” means any Communication other than a
Program Related Communication.
     “Permitted Contact” David Moran, Christopher Hutmaker, Michael Voris, Chip
Gibbs, Jake Mendelsohn, William Brett, Nicholas Rudd, Vishal Gandhi and Mark
Valentino and any of the persons designated from time to time in writing by a
Permitted Contact.
     “Personnel” means Dmitry Genkin, Francois Lu, Yuri Mulman and Bernard
Chriqui; provided that BofA may amend the list of Personnel by delivering a
revised list of Personnel to Counterparty.
     “Program Related Communication” means any Communication the subject matter
of which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Agent (or any of its affiliates) in respect of
the Master Confirmation or any Transaction under the Master Confirmation.

A-2